Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 1/27/2021 has been entered. Claims 1-9 has been cancelled.   Claims 10-13 are added in the application. Claims 10-13 are pending.

Response to Arguments
Applicant’s argument, see page 6 to 7, filed on 1/27/2021, with respect to 112(a) rejection on claims 1 and 3-5 has been fully considered and is persuasive.  The 112(a) rejection is withdrawn.

Applicant’s argument, see page 7 to 8, filed on 1/27/2021, with respect to 112(b) rejection regarding “cooling condition C” on claims 1 and 3-5 has been fully considered and is persuasive.  This part of 112(b) rejection is withdrawn.

Applicant’s argument, see page 8, filed on 1/27/2021, with respect to 112(b) rejection regarding “function f” on claims 1 and 3-5 has been fully considered but it is not persuasive.
Applicant made argument that “A person of ordinary skill in the art would have understood with reasonable certainty the scope of new claim 10, including the meaning of “determining a function” in the context of Relational Expression 1. Further, the specification 
However, Examiner found that it is still not known if any kind of function, e.g., linear, exponential, will work as claimed.  Applicant’s example in paragraph [0057]-[0060] shows a linear relationship of cooling time length and V/S in Fig. 1.  It is not known if the claimed limitation applies when the relationship of cooling time length and V/S is exponential, or anything else.  Thus the rejection is not merely because it encompasses a wide scope of subject matter, but because the scope is clearly defined.

Applicant’s argument, see page 9-12, filed on 1/27/2021, with respect to 101 rejection on claims 1 and 3-5 has been fully considered but it is not persuasive.
Applicant made argument that the claims are not directed to an abstract idea, and compared the current invention with Example 41 of U.S. Patent and Trademark Office’s 2019 Subject Matter Eligibility Examples: Abstract Ideas (“2019 Examples Guidance”).
However, in that Example 41, the mathematical concept of encoding is integrated into a process that secures private network communications, so that a ciphertext word signal can be transmitted between computers of people who do not know each other or who have not 
Applicant made argument that “the claims include significantly more than the alleged abstract idea”; and “[th]e combination of features recited in claim 16 are not well-understood, routine, or conventional activity in the field. The present application is directed to improvements for quenching a steel material and results in the modification of a conventional quenching process similar to Diamond v. Diehr, 450 U.S. 175, 191-92, 209 U.S.P.Q. 1, 10 (1981)”.
However, in the case of Diamond v. Diehr, providing computer with a data base, constantly determining and providing the temperature is integrated into the rubber curing process: the press automatically opens based on the data.  Whereas in the current invention, the quenching process can be completed without the step (a) in claim 10.  The cooling time and temperature can be determined by means other than the claimed step (a).  Thus, the case of Diamond v. Diehr is not analogous to the current invention.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "f is the function" in claims 10 is not defined which renders the claim indefinite. Function f can represent a linear relationship, exponential relationship, or any other relationship; and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, the Relational Expression 1: t=f (V/S) in the claims have been rendered indefinite by the use of this term.  Claim 11-13 are rejected likewise as depending on claim 10.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
 Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Claim 10 recites (vii) determining a function that satisfies Relational Expression 1: t = f (V/S), wherein t is the cooling time length, V is the volume, S is the surface area, and f is the function, wherein the value of the surface area S is substituted with a greater surface area S', wherein S' satisfies S < S' < (1.3 x S); and (viii) substituting the volume and the surface area of the steel material to be quenched in the Relational Expression 1 to determine the cooling time length.  This subject matter is directed to a judicial exception as an abstract idea: (a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations.
This judicial exception is not integrated into a practical application because the added step of quenching does not include additional elements that are sufficient to amount to significantly more than the judicial exception: the additional elements of “quenching the steel material, wherein said quenching comprises: (i) cooling the steel material heated at the same cooling start temperature used for the specimens for the determined cooling time length using the cooling medium used for the specimens, and (ii) stopping the cooling” is generally linking the use of the judicial exception to a particular technological environment or field of use,–see MPEP 2106.05(h); and simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception -see MPEP 2106.05(d).  This claim is not patent eligible.
Claims 11-13 are rejected likewise as depending on claim 10.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        
/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734